Campbell, C. J.,
delivered the opinion of the court.
The single question in this case is : Did the failure of the assessor to append to the assessment roll the affidavit prescribed by “ An Act in relation to Public Revenue,” approved March 5,1878, so vitiate the assessment as to render nugatory all subsequent proceedings with reference to it, and annul all sales for taxes made under it? We answer it in the negative. This affidavit is required to be made, after the completion of the assessment rolls, as an additional guaranty to his oath of office, to secure the performance of duty by the assessor in the particular matters to which the affidavit *573relates. It was assumed that, in order to be able, after completing the roll, to make the required affidavit, the assessor would act as it suggests to be necessary in order to make it truthfully, and it was admonitory to him, as well as a guide to the board of supervisors, as to what was required of him. There is nothing to suggest a purpose in the legislature to make the required affidavit a condition of the validity of the assessment or essential to the jurisdiction of the board of supervisors to deal with the rolls as the law directs. On the contrary, we think the manifest purpose of the legislature was to make all such requirements as this directory, and not mandatory, in the sense that failure to observe them will annul subsequent proceedings.

Deoree affirmed.